DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1,2,6-8 and 11-24(‘106) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,886,877. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims now presented are merely broader in scope as shown below in the table where the measured acceleration is the oscillator output signal for the accelerometer system.
17/703,106
10,886,877
CLAIMS  
What is claimed is:  
1. A system comprising: a filter assembly, having an associated set of filter weights, that receives a measured acceleration from an accelerometer on a same platform as a reference oscillator and that provides a tuning control signal responsive to the measured acceleration to a frequency reference associated with the system; and an adaptive weighting component that receives an oscillator output signal from the reference oscillator, the measured acceleration from the accelerometer, and an external signal that is provided from a source external to the platform and calculates the set of filter weights for the filter assembly based on a comparison of the external signal and the oscillator output signal and the measured acceleration.  


2. The system of claim 1, wherein the frequency reference is the reference oscillator.  


6. The system of claim 1, further comprising a phase locked loop that computes a correction value from the comparison of the external signal and the oscillator output signal and that adds the correction value to the tuning control signal.  


7. The system of claim 1, wherein the adaptive weighting component does not calculate the set of filter weights when a magnitude of the measured acceleration falls below a threshold value.  


8. The system of claim 1, wherein the oscillator output signal is provided as a reference to a transmitter, such that a signal transmitted by the transmitter is not impacted by the mechanical acceleration at the reference oscillator.

  

11. The system of claim 1, wherein the adaptive weighting component comprises: a demodulator that determines a phase error in the oscillator output signal from the oscillator output signal and the external signal; and a weight computation component that calculates the set of filter weights based on the determined phase error in the oscillator output signal.  


12. The system of claim 11, wherein: the adaptive weighting component further comprises a frequency estimation filter that calculates an instantaneous frequency from the determined phase error in the oscillator output signal, a compensation frequency is represented by the tuning control signal, and wherein the weight computation component determines values for the set of filter weights that minimize a difference between the instantaneous frequency and the compensation frequency.  


13. The system of claim 11, further comprising a phase locked loop that computes a correction value from the phase error in the oscillator output signal and that adds the correction value to the tuning control signal.  


14. The system of claim 1, wherein the external signal is provided via a satellite associated with the system. 

 

16. A method for compensating for mechanical acceleration at a reference oscillator comprising: receiving, by a filter assembly having an associated set of filter weights and an adaptive weighting component that adjusts the set of filter weights for the filter assembly, a measured acceleration from an accelerometer on a first platform, wherein the reference oscillator is on the first platform; providing, by the filter assembly, a tuning control signal responsive to the measured acceleration; adjusting, by the adaptive weighting component, the set of filter weights for the filter assembly based on a comparison of an oscillator output signal of the reference oscillator and an external signal that is provided from a remote location via a receiver and the measured acceleration; and providing the tuning control signal to a frequency reference associated with a noise cancellation system.  


17. The method of claim 16, wherein the filter assembly is on the first platform with the accelerometer and the reference oscillator.  


18. The method of claim 16, wherein the frequency reference is the reference oscillator.  


19. The method of claim 16, wherein adjusting the set of filter weights for the filter assembly comprises: transmitting a signal generated from the oscillator output signal from the first platform to a remote platform; calculating a frequency error in the oscillator output signal from the external signal and the signal generated from the oscillator output signal, the external signal being generated at the remote platform; transmitting an indication of the calculated frequency error to the first platform; and making an adjustment to the set of filter weights for the filter assembly from the calculated phase error at the remote platform.  


20. The method of claim 16, further comprising: computing a correction value at a phase locked loop; and adding the correction value to the tuning control signal.  


21. The method of claim 16, wherein the set of filter weights for the filter assembly is adjusted only periodically, such that the accelerometer and the filter assembly are active at times when the set of filter weights is not being determined.  


22. The method of claim 16, wherein adjusting the set of filter weights for the filter assembly comprises: determining a phase error in the oscillator output signal from the external signal and the oscillator output signal; and making an adjustment to the set of filter weights from the determined phase error.  


23. A system comprising: a filter assembly configured to: receive a measured acceleration signal indicative of mechanical acceleration experienced by a reference oscillator that provides an oscillator output signal; receive an estimated phase error in the oscillator output signal; and generate a tuning control signal responsive, at least in part, to the measured acceleration signal according to a set of filter weights, wherein the tuning control signal is configured to correct for errors caused by the detected mechanical acceleration and other sources of error; and an adaptive weighting component configured to: receive the measured acceleration signal; generate the estimated phase error based on an external signal and the oscillator output signal, wherein the external signal is generated by a source that does not experience the detected mechanical acceleration; estimate a frequency error based at least in part on the estimated phase error and the measured acceleration signal; adjust the set of filter weights based at least in part on the estimated phase error and the measured acceleration signal.  


24. The system of claim 23, wherein the measured acceleration signal is indicative of mechanical acceleration in at least one of a plurality of axes, and wherein the system further comprises a three-axis accelerometer that provides the measured acceleration along each of first, second, and third axes of the plurality of axes, wherein the set of filter weights includes a subset of filter weights for each of the first, second, and third axes. 
 

Claims
1. A system comprising: a reference oscillator that provides an oscillator output signal; an accelerometer on a same platform as the reference oscillator such that mechanical acceleration at the reference oscillator is detected at the accelerometer to produce a measured acceleration; a filter assembly, having an associated set of filter weights, that receives the measured acceleration from the accelerometer and provides a tuning control signal responsive to the measured acceleration to a frequency reference associated with the system, the frequency reference comprising at least one numerically controlled oscillator driven by the oscillator output signal; and an adaptive weighting component that receives the oscillator output signal and an external signal that is provided from a source external to the platform and adjusts the set of filter weights for the filter assembly based on a comparison of the external signal and the oscillator output signal.
2. The system of claim 1, wherein the frequency reference is the reference oscillator.
3. The system of claim 1, further comprising a phase locked loop that computes a correction value from the comparison of the external signal and the oscillator output signal and adds the correction value to the tuning control signal.
4. The system of claim 1, wherein the adaptive weighting component does not adjust the set of filter weights when a magnitude of the measured accelerations falls below a threshold value.
5. The system of claim 1, wherein the reference oscillator, the accelerometer, the filter assembly and the adaptive weighing component are all implemented on the platform, and the external signal is provided from a remote location via a receiver at the platform.
6. The system of claim 5, wherein the oscillator output signals is provided as a reference to a transmitter, such that a signal transmitted by the transmitter is not impacted by the mechanical acceleration at the reference oscillator.
7. The system of claim 1, wherein the platform is a first platform, the reference oscillator, the accelerometer, the filter assembly are implemented on the first platform, and the adaptive weighting component is implemented on a second platform, remote from the first platform, the first platform transmitting the oscillator output signal to the second platform via an associated transmitter, and the second platform transmitting the set of filter weights to the first platform via an associated second transmitter.
8. The system of claim 1, wherein the platform is a first platform, the reference oscillator, the accelerometer, the filter assembly are implemented on the first platform, and the adaptive weighting component is distributed across the first platform and a second platform, remote from the first platform, the first platform transmitting the oscillator output signal to the second platform at an associated first transceiver, and the second platform transmitting an indication of a frequency error in the oscillator output signal to the first platform at an associated second transceiver.
9. The system of claim 1, wherein the adaptive weighting component comprises a demodulator that determines a phase error in the oscillator output signal from the oscillator output signal and the external signal and a weight computation component that adjusts the set of filter weights based on the determined phase error in the oscillator output signal.
10. The system of claim 9, wherein the adaptive weighting component comprises a frequency estimation filter that calculates an instantaneous frequency from the determined phase error in the oscillator output signal, a compensation frequency represented by the tuning control signal, and a measured acceleration corresponding to the determined phase error in the oscillator output signal, the weight compensation element determining values for the set of filter coefficients that minimize a difference between the instantaneous frequency and the compensation frequency.
11. The system of claim 9, further comprising a phase locked loop that computes a correction value from the phase error in the oscillator output signal and adds the correction value to the tuning control signal.
12. The system of claim 1, wherein the external signal is provided via a satellite associated with the system.
13. The system of claim 1, wherein the accelerometer is a three-axis accelerometer that provides a measured acceleration along each of first, second, and third axes, and the set of filter weights includes a subset of filter weights for each of the first, second, and third axes.
14. A method for compensating for mechanical acceleration at a reference oscillator comprising: detecting mechanical acceleration at an accelerometer on a same platform as the reference oscillator to produce a measured acceleration; providing a tuning control signal responsive to the measured acceleration at a filter assembly having a set of filter weights; adjusting the set of filter weights for the filter assembly based on a comparison of an external signal that provided from a source external to the platform and an oscillator output signal of the reference oscillator; and providing the tuning control signal to a frequency reference associated with the system the frequency reference comprising at least one numerically controlled oscillator driven by the oscillator output signal.
15. The method of claim 14, wherein the frequency reference is the reference oscillator.
16. The method of claim 14, wherein determining the set of filter weights for the filter assembly comprises: transmitting a signal generated from the oscillator output signal from the platform to a remote platform; calculating a frequency error in the oscillator output signal from the external signal and the signal generated from the oscillator output signal, the external signal being generated at the remote platform; transmitting an indication of the calculated frequency error to the platform; and adjusting the set of filter weights for the filter assembly from the calculated phase error at the remote platform.
17. The method of claim 14, further comprising: computing a correction value at a phase locked loop; and adding the correction value to the tuning control signal.
18. The method of claim 14, wherein the set of filter weights for the filter assembly is determined only periodically, such that the accelerometer and the filter are active at times when the set of filter weights is not being determined.
19. The method of claim 14, wherein adjusting the set of filter weights for the filter assembly comprises: determining a phase error in the oscillator output signal from the external signal and the oscillator output signal; and adjusting the set of filter weights from the determined phase error.


In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized the claims now presented are merely broader in scope than the patented claims as noted in the table where the measured acceleration, for example, see claim 1,  is the oscillator output signal for the accelerometer system as was patented.
=============================================================

Claims 1,2,5,6-8, 11-14 and 16-22 (‘106)are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12,13, 15-18 of U.S. Patent No. 11,323,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims now presented are merely broader in scope as shown below in the table where the measured acceleration(patent) is the oscillator output signal (application)for the accelerometer system. In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized the claims now presented are merely broader in scope than the patented claims as noted in the table where the measured acceleration, for example, see claim 1 for both claim sets,  is the oscillator output signal for the accelerometer system as was patented.


17/703,106
11,323,066
CLAIMS  
What is claimed is:  
1. A system comprising: a filter assembly, having an associated set of filter weights, that receives a measured acceleration from an accelerometer on a same platform as a reference oscillator and that provides a tuning control signal responsive to the measured acceleration to a frequency reference associated with the system; and an adaptive weighting component that receives an oscillator output signal from the reference oscillator, the measured acceleration from the accelerometer, and an external signal that is provided from a source external to the platform and calculates the set of filter weights for the filter assembly based on a comparison of the external signal and the oscillator output signal and the measured acceleration.  




















2. The system of claim 1, wherein the frequency reference is the reference oscillator.  



5. The system of claim 1, wherein the frequency reference is at least one numerically controlled oscillator driven by the oscillator output signal.

6. The system of claim 1, further comprising a phase locked loop that computes a correction value from the comparison of the external signal and the oscillator output signal and that adds the correction value to the tuning control signal.  


7. The system of claim 1, wherein the adaptive weighting component does not calculate the set of filter weights when a magnitude of the measured acceleration falls below a threshold value.  





8. The system of claim 1, wherein the oscillator output signal is provided as a reference to a transmitter, such that a signal transmitted by the transmitter is not impacted by the mechanical acceleration at the reference oscillator.

  

11. The system of claim 1, wherein the adaptive weighting component comprises: a demodulator that determines a phase error in the oscillator output signal from the oscillator output signal and the external signal; and a weight computation component that calculates the set of filter weights based on the determined phase error in the oscillator output signal.  


12. The system of claim 11, wherein: the adaptive weighting component further comprises a frequency estimation filter that calculates an instantaneous frequency from the determined phase error in the oscillator output signal, a compensation frequency is represented by the tuning control signal, and wherein the weight computation component determines values for the set of filter weights that minimize a difference between the instantaneous frequency and the compensation frequency.  


13. The system of claim 11, further comprising a phase locked loop that computes a correction value from the phase error in the oscillator output signal and that adds the correction value to the tuning control signal.  













14. The system of claim 1, wherein the external signal is provided via a satellite associated with the system. 

 

16. A method for compensating for mechanical acceleration at a reference oscillator comprising: receiving, by a filter assembly having an associated set of filter weights and an adaptive weighting component that adjusts the set of filter weights for the filter assembly, a measured acceleration from an accelerometer on a first platform, wherein the reference oscillator is on the first platform; providing, by the filter assembly, a tuning control signal responsive to the measured acceleration; adjusting, by the adaptive weighting component, the set of filter weights for the filter assembly based on a comparison of an oscillator output signal of the reference oscillator and an external signal that is provided from a remote location via a receiver and the measured acceleration; and providing the tuning control signal to a frequency reference associated with a noise cancellation system.  


17. The method of claim 16, wherein the filter assembly is on the first platform with the accelerometer and the reference oscillator.  










18. The method of claim 16, wherein the frequency reference is the reference oscillator.










19. The method of claim 16, wherein adjusting the set of filter weights for the filter assembly comprises: transmitting a signal generated from the oscillator output signal from the first platform to a remote platform; calculating a frequency error in the oscillator output signal from the external signal and the signal generated from the oscillator output signal, the external signal being generated at the remote platform; transmitting an indication of the calculated frequency error to the first platform; and making an adjustment to the set of filter weights for the filter assembly from the calculated phase error at the remote platform.  


20. The method of claim 16, further comprising: computing a correction value at a phase locked loop; and adding the correction value to the tuning control signal.  


21. The method of claim 16, wherein the set of filter weights for the filter assembly is adjusted only periodically, such that the accelerometer and the filter assembly are active at times when the set of filter weights is not being determined.  


22. The method of claim 16, wherein adjusting the set of filter weights for the filter assembly comprises: determining a phase error in the oscillator output signal from the external signal and the oscillator output signal; and making an adjustment to the set of filter weights from the determined phase error.  


 

Claims
1. A system comprising: a reference oscillator that provides an oscillator output signal; an accelerometer on a same platform as the reference oscillator such that mechanical acceleration at the reference oscillator is detected at the accelerometer to produce a measured acceleration; a filter assembly, having an associated set of filter weights, that receives the measured acceleration from the accelerometer and provides a tuning control signal responsive to the measured acceleration to a frequency reference associated with the system; and an adaptive weighting component that receives the oscillator output signal and an external signal that is provided from a source external to the platform and adjusts the set of filter weights for the filter assembly based on a comparison of the external signal and the oscillator output signal; wherein the reference oscillator, the accelerometer, the filter assembly and the adaptive weighting component are all implemented on the platform, and the external signal is provided from a remote location via a receiver at the platform.

2. The system of claim 1, wherein the frequency reference is the reference oscillator.

3. The system of claim 1, wherein the frequency reference is at least one numerically controlled oscillator driven by the oscillator output signal.

4. The system of claim 1, further comprising a phase locked loop that computes a correction value from the comparison of the external signal and the oscillator output signal and adds the correction value to the tuning control signal.

5. The system of claim 1, wherein the adaptive weighting component does not adjust the set of filter weights when a magnitude of the measured accelerations falls below a threshold value.

6. The system of claim 1, wherein the oscillator output signal is provided as a reference to a transmitter, such that a signal transmitted by the transmitter is not impacted by the mechanical acceleration at the reference oscillator.

7. The system of claim 1, wherein the adaptive weighting component comprises a demodulator that determines a phase error in the oscillator output signal from the oscillator output signal and the external signal and a weight computation component that adjusts the set of filter weights based on the determined phase error in the oscillator output signal.

8. The system of claim 7, wherein: the adaptive weighting component further comprises a frequency estimation filter that calculates an instantaneous frequency from the determined phase error in the oscillator output signal, a compensation frequency is represented by the tuning control signal, and the weight computation component determines values for the set of filter weights that minimize a difference between the instantaneous frequency and the compensation frequency.

9. The system of claim 7, further comprising a phase locked loop that computes a correction value from the phase error in the oscillator output signal and adds the correction value to the tuning control signal.

10. The system of claim 1, wherein the external signal is provided via a satellite associated with the system.


12. A method for compensating for mechanical acceleration at a reference oscillator comprising: detecting mechanical acceleration at an accelerometer on a same platform as the reference oscillator to produce a measured acceleration; providing a tuning control signal responsive to the measured acceleration at a filter assembly having a set of filter weights, the filter assembly being implemented on the same platform as the reference oscillator; adjusting the set of filter weights for the filter assembly at an adaptive weighting component implemented on the same platform as the reference oscillator based on a comparison of an oscillator output signal of the reference oscillator and an external signal that is provided from a remote location, external to the platform, via a receiver on the same platform as the reference oscillator; and providing the tuning control signal to a frequency reference associated with a noise cancellation system.

13. The method of claim 12, wherein the frequency reference is the reference oscillator.


15. The method of claim 12, wherein adjusting the set of filter weights for the filter assembly comprises: transmitting a signal generated from the oscillator output signal from the platform to a remote platform; calculating a frequency error in the oscillator output signal from the external signal and the signal generated from the oscillator output signal, the external signal being generated at the remote platform; transmitting an indication of the calculated frequency error to the platform; and making an adjustment to the set of filter weights for the filter assembly from the calculated phase error at the remote platform.

16. The method of claim 12, further comprising: computing a correction value at a phase locked loop; and adding the correction value to the tuning control signal.

17. The method of claim 12, wherein the set of filter weights for the filter assembly is adjusted only periodically, such that the accelerometer and the filter assembly are active at times when the set of filter weights is not being determined.

18. The method of claim 12, wherein adjusting the set of filter weights for the filter assembly comprises: determining a phase error in the oscillator output signal from the external signal and the oscillator output signal; and adjusting the set of filter weights from the determined phase error.

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized the claims now presented are merely broader in scope than the patented claims as noted in the table where the measured acceleration, for example, see claim 1,  is the oscillator output signal for the accelerometer system as was patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 2, 3, 4,  6, 15, 16, 18, 20  and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Frerking (US 4,891,611)

The reference to Frerking, see figure below, shows system  with a reference oscillator(VCXO/frequency reference) and accelerometer(14) on the same platform (claim 3)so that any mechanical acceleration at the reference is detected by the accelerometer to output a measured acceleration. A filter assembly(16) with associated filter weights (W1…Wn)is shown in figure 2. 

The output of the filter assembly is used as a tuning control signal for the VCXO.  The adaptive weighting is via a comparison of the external reference signal(input 21 from remote location claim 4) and the VCXO oscillator ( frequency reference oscillator claim 2)

Weight vector is the adaptive weighting component. The PLL is shown with phase detector(claim 6)
The method steps(claims 15,16,18, 20 and 22) being inherent based on above structure and figure.

    PNG
    media_image1.png
    1001
    1091
    media_image1.png
    Greyscale


The reference frequency is the reference VCXO oscillator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 21 are   is/are rejected under 35 U.S.C. 103 as being unpatentable over Frerking (US 4,891,611), as applied to claim 1 and  16, respectively, and further in view of  by Zhao et al (WO 2015/039330) both cited by applicants. 

The reference to Frerking, see figure below, shows system  with a reference oscillator(VCXO/frequency reference) and accelerometer(14) on the same platform so that any mechanical acceleration at the reference is detected by the accelerometer to output a measured acceleration. A filter assembly(16) with associated filter weights (W1…Wn)is shown in figure 2. 

The output of the filter assembly is used as a tuning control signal for the VCXO.  The adaptive weighting is via a comparison of the external reference signal(input 21 from remote location claim 4) and the VCXO oscillator ( frequency reference oscillator)

Weight vector is the adaptive weighting component. The PLL is shown with phase detector.

The output of the filter assembly is used as a tuning control signal for the VCXO.  The adaptive weighting is via a comparison of the external reference signal(input 21) and the VCXO oscillator ( frequency reference oscillator)

Weight vector is the adaptive weighting component.
The method steps being inherent.

    PNG
    media_image1.png
    1001
    1091
    media_image1.png
    Greyscale


The reference frequency is the reference VCXO oscillator.
Re claims 7 and 21:
The reference to Frerking does not explicitly state not adjusting the filter weights when sensing vibration falls below a threshold(responsive to the measured acceleration). However, this is conventional, and is highlighted by Zhao  et al below.
As described for the figure below with PLL and accelerometer being used in a similar fashion as done in Frerking:
See top of page 26 of Zhao:

    PNG
    media_image2.png
    408
    651
    media_image2.png
    Greyscale

This means that if the PLL is locked(inherent to this, is that PLL may periodically lose and regain lock) and if vibration is small during locked condition(not much intensity, having a certain magnitude/threshold, for example), then the tuning/correction signal is zero, albeit the accelerometer and filter are still operational as the intensity of the vibration is changing continuously. The PLL is locked and the weights are not adjusted due to the feedback loops shown and correction signal set to zero.


    PNG
    media_image3.png
    572
    779
    media_image3.png
    Greyscale


In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Frerking PLL and filtering may allow for a time when, during PLL locking, to have the filter weight adjustment stop, as noted in Zhao et al due to vibrations not being intense enough to warrant a change. This will help reduce the overall system stability and is simply a matter of design consideration.
========================================================================
Claim 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Frerking as applied to claim 1 above, and further in view of  by Tillotson et al (US 6,707,346). 
The reference to Frerking, see figure below, shows system  with a reference oscillator(VCXO) and accelerometer(14) on the same platform so that any mechanical acceleration at the reference is detected by the accelerometer to output a measured acceleration. A filter assembly(16) with associated filter weights (W1…Wn)is shown in figure 2. The output of the filter assembly is used as a tuning control signal for the VCXO.  The adaptive weighting is via a comparison of the external reference signal and the VCXO oscillator (reference oscillator).

The reference to Frerking does not show a GPS type application, however, the reference to Tillotson et al is relied upon for showing that these systems, with external reference input such as shown below, does make use of an external reference oscillator. See background section.

    PNG
    media_image4.png
    839
    975
    media_image4.png
    Greyscale



In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Frerking PLL to have recognized that these systems may be part of GPS satellite systems where vibration issues have to be dealt with as noted in Tillotson et al for better output stability.

Allowable Subject Matter

Claims  9, 10, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849